Title: From Thomas Jefferson to George Buchanan, 30 August 1793
From: Jefferson, Thomas
To: Buchanan, George



Aug. 30. 1793.

Th: Jefferson presents his compliments to Dr. Buchanan and returns him many thanks for the pamphlet he has been so kind as to send him, and particularly for the partialities expressed toward himself. He concurs sincerely in the general sentiments of the pamphlet and can say with truth that no man in the United states more ardently wishes to see some plan adopted for relieving us from this moral reproach, and at the same time preventing the physical and political consequences of a mixture. Among the latter will certainly be a second chapter of the history of St. Domingo.
